People v Grant (2018 NY Slip Op 02953)





People v Grant


2018 NY Slip Op 02953


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


324 KA 14-02070

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSHAWN T. GRANT, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Monroe County (Francis A. Affronti, J.), entered October 23, 2014. The order, insofar as appealed from, denied that part of the motion of defendant pursuant to CPL 440.10 seeking to vacate that part of a July 20, 2010 judgment convicting him of arson in the second degree. 
It is hereby ORDERED that the order insofar as appealed from is unanimously reversed on the law, that part of the order denying the posttrial motion with respect to the conviction of arson in the second degree is vacated and the matter is remitted to Supreme Court, Monroe County, for a hearing pursuant to CPL 440.30 (5) on that part of the motion.
Same memorandum as in People v Grant ([appeal No. 1] — AD3d — [Apr. 27, 2018] [4th Dept 2018]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court